Title: Thomas Jefferson to Harrison Hall, 6 August 1817
From: Jefferson, Thomas
To: Hall, Harrison


          
            Sir
            Monticello
Aug. 6. 17.
          
          I have duly recieved your favor of July 17. I really did not know that I was a subscriber to the Law Journal, or the supposed default should not have happened. I have no written memorandum of it nor does my memory supply it. however in that I have no confidence, and therefore I suppose you are right. I now inclose you 21.D. to wit 6.D for the Portfolio 10.D. for the 5th & 6th vols of the Law Journal & 5.D. for the 7th in advance. as to the Portfolio I shall be glad to be discontinued, as my time is so entirely engrossed by a most oppressive correspondence, that I have scarcely a moment in the day that I can find time to read any thing. I began for example 10. days ago to read the case of Hunter & Fairfax in your last law journal, and altho given every moment I had to spare from writing to the reading of that I am not half thro’. I have not had as much time as would permit me to read a portfolio for many months. it is quite useless therefore for me to engage for what I can never read. when your Digest shall be compleat, I shall wish it to be in a separate volume. I salute you with esteem & respect.
          Th: Jefferson
        